Title: To James Madison from William Gordon, 7 January 1814
From: Gordon, William
To: Madison, James


        
          Charleston South CarolinaJany. 7th 1814
          May it please your Excellency
        
        To excuse this letter which has for its object to introduce me to your acquaintance.
        The views of the Cabinet: the well organized Plans which are in operation through out the United States. The manœuvres of the U.S. Army on land, the expeditions of the U.S. Navy at Sea. And in fine the “Grand Object” which these public measures are calculated to accomplish is well known to me. With regard to the sanctity with which I have kept this Secret I consulted the feelings of my heart and the Glory of our common country. To it I sacraficed all personal ambition and my interest in order that this, the best laid plan of which there is no parallel to be found in History, might not miscarry. For that purpose I have suffered myself to remain in partial obscurity influenced by that sensibility which every good man ought to have for the fame of his ancestors and of his posterity. I am happy to say that I do not feel any sort of irritation because no special communication has been made to me though in that respect I might have considered myself neglected. But the respect which I entertain for your virtues and for the Genius of the Great Mr. Jefferson has inspired me with the purest esteem for you both. His name shall be immortal and his fame coextensive with the Globe. Do me the honor to present my sincere respects to that great man.
        If your Excellency would be pleased to appoint me to some civil employment near the City of Washington I would have an opportunity of

making to the Cabinet a communication of a supplemental plan calculated to give to the Grand Design a finished polish and gothic solidity … a plan that would ensure the completest success, at the same time producing unity of interest unity of modes and unity of power. As this plan is composed of deductions and examples drawn from historical experience I flatter myself that it is not unknown to your Excellency in which case give me leave to propose myself as a suitable agent or actor to carry it into effect. I remain your Excellency’s most respectful & devoted &c &c
        
          William Gordon
        
        
          P. S. In 1811 & 1812 I lived in Greenville District—I am now living in this city So Ca.
        
      